Title: To Alexander Hamilton from James Lovell, October 1792
From: Lovell, James
To: Hamilton, Alexander


Boston Octr. 1792
Sir
Agreably to the directions of your circular letter of August 31st. covering an order of the Senate passed on the 7th. of may last, I now transmit the demanded account. I cannot, however, refrain from expressing an Hope that my statements may not prove injurious to such Officers as have had usual & necessary Assistance of Clerks, without being driven to devote their own Nights as well as days to their Offices. Adversity has formed but few such callous Drudges as myself in a similar Line of Life.
I am sir   with Consideration   your obedient

James LovellNaval off
To the Secretary of the Treasury of the United States
